           Case 2:15-cr-00047-KJD-NJK Document 138 Filed 06/01/20 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No.13644
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
 7   Attorneys for the United States

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                         Case No. 2:15-CR-0047-KJD-NJK
10                                                             AMENDED
                     Judgment Creditor,                 Final Order of Garnishment
11
             v.
12
      JOANN ARGYRIS,
13
                     Judgment Debtor,
14
             and
15
      NAVY FEDERAL CREDIT UNION, and
16    its Successors or Assigns,

17                   Garnishee.

18
19          This matter is before the Court for entry of a Final Order of Garnishment, pursuant

20   to Section 3205 of the Federal Debt Collection Procedures Act of 1990, 28 U.S.C. § 3205, against

21   the non-exempt property of Judgment Debtor, Joann Argyris.

22          The United States filed an Application for Writ of Garnishment seeking any nonexempt

23   property belonging to or owed to Judgment Debtor held by Navy Federal Credit Union, its

24   Successors or Assigns (“Garnishee”). A Writ of Garnishment was properly served on Garnishee,

25   which filed an Answer stating it had in its possession, custody or control, personal property

26   belonging to and due the Judgment Debtor in the form of two (2) bank accounts held in the

27   name of the Joann Argyris Living Trust, in the total amount of $104,080.82.

28          The Judgment Debtor was served with the Writ and notified of her right to claim an


                                                    1
           Case 2:15-cr-00047-KJD-NJK Document 138 Filed 06/01/20 Page 2 of 2



 1   exemption or request a hearing. In response, the Judgment Debtor filed a Motion to Vacate

 2   Amended Judgment in a Criminal Case For Violation of 18 U.S.C. § 3664, or in the

 3   Alternative, to Quash Writs of Garnishment, which the Court denied in its Order dated April

 4   22, 2020.

 5          Having considered the Application, Garnishee’s Answer, the Judgment Debtor’s

 6   Motion and the Court’s denial thereof, the Court grants the United States’ Motion for Final

 7   Order of Garnishment and orders as follows:

 8          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Garnishee

 9   Navy Federal Credit Union shall pay to the United States within 15 days from the date of this

10   final order all monies held in the name of Joann Argyris or Joann Argyris Living Trust previously

11   withheld by the Garnishee as nonexempt property in its possession belonging to Judgment Debtor

12   in accordance with the Writ of Garnishment, up to the amount of debt owed Judgment Debtor

13   Joann Argyris.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Garnishee provide

15   written notification to Judgment Debtor and the United States of the dates and amounts of the

16   property delivered to the Clerk of the Court. The property received shall be applied to the

17   judgment rendered in this matter.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that certified check(s)

19   bearing case number 2:15-CR-0047-KJD-NJK shall be made payable and mailed to the Clerk

20   of the Court, United States District Court for the District of Nevada, 333 Las Vegas

21   Boulevard South, Suite 1334,
                            5000, Las Vegas, Nevada, 89101.

22
            May 29, 2020
     Dated:_______________________                       ___________________________________
23                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                    2
